Opinion by
Quinan, J.
§ 1168. Purchaser acquires no title from fraudulent vendor; forged order. Gammel owned a herd of cattle in Jones county which was in charge of one Hamel. One De Long forged an order on Hamel, purporting to be signed by Mrs. Gammel, directing him to deliver nineteen head of these cattle to De Long, and upon this order De Long received the cattle and sold them to appellees. This suit was brought by appellant to recover of appellees the value of the cattle, and appellees had a verdict and judgment in their favor in the court below. Held, the verdict of the jury is without any evidence to support it. The proof shows that the cattle were Gammel’s. It is shown that De Long obtained possession of the cattle fraudulently. The universal and fundamental principle of our law is, that no man can be divested of his property without his consent, and consequently that even the honest purchaser under a defective title cannot hold *669against the true proprietor. [Dodd & Co. v. Arnold, 28 Tex. 100.] The good faith of appellees cannot invest them with the title to the property when De Long, their vendor, had none. [Case v. Jennings, 17 Tex. 662.]
November 2, 1881.
Reversed and remanded.